Case 5:18-cv-01526-SMH-KLH Document 163 Filed 02/09/21 Page 1 of 5 PageID #: 4019




                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF LOUISIANA
                           SHREVEPORT DIVISION

  MAGNOLIA ISLAND PLANTATION,                  CIVIL ACTION NO. 5:18-CV-1526
  ET AL.

  VERSUS                                       JUDGE S. MAURICE HICKS, JR.

  LUCKY FAMILY, L.L.C., ET AL.                 MAGISTRATE JUDGE HAYES

                      MOTION TO CONTINUE DEADLINES
                        AND TRIAL WITHOUT DATE
                             (WITH CONSENT)

        NOW INTO COURT, through undersigned counsel, comes W.A. LUCKY,

  III (“Mr. Lucky”), who respectfully represents:

        1.     Pursuant to Rule 16(b)(4) of the Federal Rules of Civil Procedure,

  defendant Mr. Lucky hereby requests that the Court enter an order continuing all

  pending deadlines and the trial in this action to allow time for the United States

  Fifth Circuit Court of Appeal (“Fifth Circuit”) to render a decision and judgment

  on the appeal taken by Bossier Parish Sheriff Julian C. Whittington in his official

  capacity (“Sheriff”) from the Court’s Order, Doc. No. 159, denying in part the

  Sheriff’s motion for summary judgment asserting qualified immunity.

        2.     The trial is currently scheduled for April 26, 2021. Scheduling Order,

  Rec. Doc. 154. A variety of pre-trial deadlines are currently scheduled for the near

  future, including the following:
Case 5:18-cv-01526-SMH-KLH Document 163 Filed 02/09/21 Page 2 of 5 PageID #: 4020




               February 9, 2021 – Exchange of Proposed Pretrial Order and Exhibits

               February 23, 2021 – Conference to Prepare Pretrial Order

               March 9, 2021 – Motions in Limine

               March 19, 2021 – Joint Pretrial Order

               March 23, 2021, at 1:30 p.m. – Pretrial Conference

               April 2, 2021 – Taking Trial Depositions

               April 19, 2021 – Submission of Trial Depositions

               April 19, 2021 – Jury Trial Submissions.

        3.     On November 20, 2020, the Court rendered its Memorandum Ruling,

  Rec. Doc. 158, on the Sheriff’s motion for summary judgment. The Court’s Order,

  Rec. Doc. 159, denying the Sheriff’s motion for summary judgment was signed on

  that same date.

        4.     On December 18, 2020, the Sheriff filed his Notice of Appeal, Rec.

  Doc. 162, from the Court’s Order.

        5.     On January 21, 2021, the Clerk of Court certified the record on appeal

  to the Fifth Circuit.

        6.     The Sheriff’s brief in the appeal is presently due on March 26, 2021.

  That date is after most of the aforementioned deadlines will have passed, and is a

  month before the trial date scheduled herein. The due date for the appellee’s brief

  has not been set.


                                           2
Case 5:18-cv-01526-SMH-KLH Document 163 Filed 02/09/21 Page 3 of 5 PageID #: 4021




        7.      The parties agree that this action should be tried after the Fifth Circuit

  rules on the Sheriff’s appeal. The outcome of the Sheriff’s will substantially affect

  what claims for relief are to be tried, the contents of the pretrial order, the evidence

  to be adduced, the submissions to be made to the jury, and the decisions to be

  made by the jury.

        8.      As a result, movant, with consent of all other parties to this action,

  files this motion requesting that the Court continue all of the deadlines set forth

  above without date, beginning with the February 9, 2021, deadline for exchange of

  the proposed pretrial order and exhibits and including the unexpired deadlines in

  the applicable scheduling order. Movant additionally requests that the Court

  continue the pending trial date to be reset by a scheduling conference after the

  Fifth Circuit rules on the Sheriff’s appeal.

        9.      Counsel for Mr. Lucky has complied with LR 7.4.1 and obtained

  consent for the filing and granting of this motion from all parties having an interest

  to oppose same. Undersigned counsel’s certificate that there is not opposition to

  this request is attached hereto as required by LR 7.4.1 and LR 7.9.

        10.     Counsel for Mr. Lucky submits an order herewith and requests same

  be granted.




                                             3
Case 5:18-cv-01526-SMH-KLH Document 163 Filed 02/09/21 Page 4 of 5 PageID #: 4022




        WHEREFORE, W.A. LUCKY, III PRAYS THAT an order be entered in the

  form submitted herewith continuing (a) all of the unexpired deadlines set herein,

  beginning with the February 9, 2021, deadline for exchange of the proposed

  pretrial order and exhibits and including the unexpired deadlines in the applicable

  scheduling order, and (b) the pending trial date, with the aforementioned deadlines

  and trial date to be reset by a scheduling conference after the Fifth Circuit rules on

  the Sheriff’s appeal.

                                         AYRES, SHELTON, WILLIAMS,
                                         BENSON & PAINE, LLC



                                         By: /s/ Curtis R. Shelton
                                                Curtis R. Shelton
                                         La. Bar Roll No. 17137
                                         333 Texas Street, Suite 1400 (71101)
                                         P. O. Box 1764
                                         Shreveport, LA 71166
                                         Telephone: (318) 227-3500
                                         Facsimile: (318) 227-3806
                                         Email: curtisshelton@arklatexlaw.com

                                         ATTORNEYS FOR W. A. LUCKY, III




                                            4
Case 5:18-cv-01526-SMH-KLH Document 163 Filed 02/09/21 Page 5 of 5 PageID #: 4023




   CERTIFICATE UNDER LR 7.4.1 AND 7.6 THAT MOTION IS NOT OPPOSED

         I HEREBY CERTIFY that: (a) on February 9, 2021, I requested that each of
  Ronald William Lollar, Magnolia Island Plantation, L.L.C., Barbara Marie Carey
  Lollar, Lucky Family, L.L.C., and Bossier Parish Sheriff Julian C. Whittington, in
  his official capacity consent to the granting of the relief sought in the foregoing
  motion; (b) the aforementioned parties are all of the parties to this action who
  could have an interest to oppose the foregoing motion; and (c) the attorney of
  record for each of the aforementioned parties responded that such parties did not
  oppose the foregoing motion being granted.

        Shreveport, Louisiana, this 9th day of February, 2021.



                                 /s/ Curtis R. Shelton
                                    OF COUNSEL




                                          5
